Citation Nr: 1631989	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  16-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypothyroidism, status-post thyroidectomy, claimed as due to exposure to Cosmoline.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1944 to August 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision that, in pertinent part, denied service connection for loss of thyroid gland.  The Veteran timely appealed.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypothyroidism was not manifested during active service or within the first year after separation, or during Navy Reserve service; and is not otherwise related to a disease or injury during service.


CONCLUSION OF LAW

Hypothyroidism was not incurred in active service; and endocrinopathy may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by February 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  Although the Veteran has indicated that he underwent a thyroidectomy in the early 1950's at Buffalo General Hospital in New York, confirmation received from that facility in March 2012 indicates that medical records are held for only ten years and then purged; further efforts to secure them would be futile. The Veteran was so informed in August 2012.  38 C.F.R. § 3.159(c)(2).

The Veteran has not been afforded an examination for his hypothyroidism.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no competent evidence of a relationship between his current symptoms and service; and no competent evidence of hypothyroidism in active service or within the first year after separation, or a continuity of symptomatology since then.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, hypothyroidism, as an endocrinopathic disorder, is considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The Veteran's enlistment examination in February 1944 reveals a normal neck, which includes the thyroid. His service treatment records show that he underwent a tonsillectomy in 1947.  Complaints, treatment, or diagnosis of any thyroid condition are not documented in active service.  His separation examination in July 1947 reveals a normal neck.  

Navy Reserve records also show a normal neck, including the thyroid, when the Veteran was examined for Navy Reserve enlistment in July 1947.  He was discharged from the Navy Reserve in July 1951.

In February 2012, the Veteran contended that his thyroid had been removed a couple of years after his separation from active service.  He indicated that there was little blood flow, and that several tumors were present.  The Veteran reported exposure to the chemical "Cosmoline" in active service, which was spray-coated onto water pipes inside of steam drums without any protective equipment.
  
In August 2013, the Veteran contended that his exposure to Cosmoline in active service led to his development of tumors and removal of his thyroid gland post-service.  He again reported exposure to Cosmoline, which is known as a "rust preventive compound," when preparing boilers and steam drums on several ships "to go into mothballs" in 1946.  The Veteran again reported that he had no mask for protective use, and that he had no family history of thyroid disease. The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service as a water tender in the Navy.  38 C.F.R. § 3.303.  

In January 2016, the Veteran contended that his thyroid was removed during his time in the Navy Reserve.  In this regard, the Board notes the Veteran had not reported any removal of his thyroid gland during several VA examinations conducted from 1953 through 1959.  Moreover, VA records dated in November 2011 include a notation that the Veteran had undergone a thyroidectomy in 1978; and a computerized problem list, dated in December 2011, notes both the onset of hypothyroidism and a thyroidectomy in 1976.  As mentioned above, these private treatment and surgical records are no longer available and have been purged.

Here, VA records do show that the Veteran currently took medication daily for thyroid; and that his hypothyroidism has been stable on treatment.

In this case, the Board finds that the evidence is against a finding that the Veteran's hypothyroidism, status-post thyroidectomy, was incurred in active service or within the first year after separation.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder. And the Veteran, even as a layman, is competent to proclaim that he was exposed to Cosmoline during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  However, competency is only one criterion. The lay evidence must also be credible.  In this matter, the Board finds that the Veteran has been inconsistent in his history throughout the appeal.  He first contended that his thyroid gland was removed during Navy Reserve service, and later contended that the thyroidectomy was in the early 1950's.  Subsequent VA records show a history of thyroidectomy in 1976 or 1978-i.e., more than two decades after the Veteran's reported history.  Here, the Veteran is an inconsistent historian; and there is no ability to determine the date of surgery, given that surgical records have been purged.  As such, his statements are of limited probative value. 

The remaining evidence is against the Veteran's claim.  In particular, the normal findings in service treatment records and Navy Reserve records establish that hypothyroidism was not "noted" at any time during active service; and hypothyroidism subsequently was diagnosed long after service.  A continuity of symptomatology of hypothyroidism since active service has not been established.  In addition, there is no competent evidence linking the Veteran's exposure to Cosmoline in active service to his current hypothyroidism.  While the Veteran had been invited specifically in February 2012 to submit competent evidence to substantiate his claim for service connection, he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).  Nothing in the record reflects that exposure to Cosmoline has resulted in disability (hypothyroidism).

For the reasons and bases stated above, the Board concludes that the evidence weighs against granting service connection for hypothyroidism, status-post thyroidectomy.


ORDER

Service connection for hypothyroidism, status-post thyroidectomy, is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


